
	
		III
		111th CONGRESS
		1st Session
		S. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing solidarity with Israel in Israel’s defense
		  against terrorism in the Gaza Strip.
	
	
		Whereas the state of Israel is the greatest ally of the
			 United States in the Middle East;
		Whereas the Hamas terror organization's charter calls for
			 the destruction of the state of Israel;
		Whereas Palestinian terrorists of the Islamic Jihad and
			 Hamas in the Gaza Strip, recently have fired hundreds of rockets at civilian
			 targets in southern Israel, ending a 6-month ceasefire with Israel, in
			 declaration and in deed;
		Whereas, during the 6-month state of calm,
			 the Government of Israel allowed the entry of approximately 17,000 truckloads
			 of humanitarian aid supplies into the Gaza Strip, while Palestinian terrorists
			 launched 538 rockets and mortars into Israel;
		Whereas the latest terrorist attacks on Israel took place
			 only days after the United Nations Security Council adopted Resolution 1850,
			 which unanimously declared support for the peace process between the
			 Palestinians and Israelis;
		Whereas, since the most recent terrorist attacks and its
			 military operation that began on December 27, 2008, the Government of Israel
			 has allowed the entry of hundreds of truckloads of humanitarian aid supplies
			 into the Gaza Strip, in full coordination with donor Arab countries and
			 international aid organizations, including the Red Cross, out of respect for
			 human rights and human life and in an effort to minimize the hardship and
			 suffering of the Palestinian people;
		Whereas the military operations of the Government of
			 Israel constitute an effort to defend the people of Israel, which is the
			 Government's moral duty in response to the unspeakable horrors of ongoing,
			 indiscriminate terrorism, and are aimed only at dimantling the terrorist
			 infrastructure; and
		Whereas hundreds of innocent Israeli and Palestinian
			 civilians tragically have been killed on account of ongoing escalations of
			 violence initiated by Palestinian terrorist organizations: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)stands in
			 solidarity with the Government of Israel as it takes necessary steps to provide
			 security to its people;
			(2)remains committed
			 to Israel's right to self-defense and supports additional assistance from the
			 United States to help Israel defend itself;
			(3)condemns the end
			 of the ceasefire by Hamas;
			(4)condemns the
			 firing of rockets into civilian areas by the terrorist groups of Hamas and the
			 Islamic Jihad;
			(5)urges all Arab
			 states to declare strong opposition to terrorism and terrorist attacks on
			 civilians;
			(6)urges all parties
			 in the Middle East to pursue lasting peace in the region; and
			(7)expresses its
			 commitment to working to promote economic relations, bilateral trade, and
			 partnerships in technology and alternative energy between the United States and
			 Israel in order to stimulate the economies of both the United States and Israel
			 in this time of crisis.
			
